t c summary opinion united_states tax_court jon d dezagottis petitioner v commissioner of internal revenue respondent docket no 3497-00s filed date jon d dezagottis pro_se bradley c plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in mechanicsburg pennsylvania in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure of income which was subject_to self-employment_tax failed to report a state of virginia income_tax refund of dollar_figure failed to report dividend income of dollar_figure failed to report interest_income of dollar_figure and was subject_to an addition_to_tax of dollar_figure pursuant to sec_6651 for failure_to_file the return by the prescribed due_date in the stipulation of facts petitioner conceded that the income_tax refund dividend income and interest_income which collectively totaled dollar_figure are includable in income for the year at issue in addition respondent conceded that credit card advances totaling dollar_figure that were initially included in the unexplained bank_deposits of dollar_figure are not includable in income therefore at trial only dollar_figure of unexplained bank_deposits treated as unreported business income is at issue after the above-mentioned concessions the remaining issues for decision are whether petitioner had unreported income of dollar_figure whether petitioner is liable for self-employment_tax on unreported income and whether petitioner is liable for an addition_to_tax under sec_665l1 a for the taxable_year adjustments to the self-employment_income tax and the deduction therefor are computational and will be resolved by the court’s holding in this case during petitioner maintained a checking account with crestar bank petitioner made various deposits into the checking account throughout the year totaling dollar_figure the various deposits are categorized as follows a state of virginia income_tax refund for dollar_figure dividend income of dollar_figure interest_income of dollar_figure overdraft protection deposits of dollar_figure credit card advances totaling dollar_figure and proceeds from stock sale transactions of dollar_figure as previously stated respondent is now contending that the difference or dollar_figure is income from unexplained bank_deposits on his tax_return petitioner reported total income of dollar_figure consisting of dollar_figure of wages and dollar_figure of taxable interest_income in the notice_of_deficiency respondent deducted these reported amounts in computing petitioner’s corrected income for some period during petitioner worked for merkle company merkle as a real_estate appraiser however petitioner cannot recollect the exact dates in that he worked for merkle furthermore petitioner is not sure whether he was an employee of merkle or an independent_contractor petitioner did not file his federal_income_tax return by the date due_date ’ additionally petitioner did not file for an extension of time to file the tax_return petitioner dated his return date thus at a minimum the return was filed more than years after the original due_date the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 unreported income a taxpayer’s gross_income generally includes all income from whatever source derived sec_61 a taxpayer is required to maintain records sufficient to establish the amount individual income_tax returns are generally due on apr of each year but since date was a saturday the due_date was extended until monday date the actual date the return was filed is not in the record respondent testified that the return was filed in date sec_7491 does not apply in this case to place the burden_of_proof on respondent because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the substantiation requirements of sec_7491 a a of his or her income sec_6001 sec_1 6001-l1 a e income_tax regs in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer’s income by any reasonable method see sec_446 348_us_121 the bank_deposits method has long been recognized as a reasonable method to reconstruct income where the taxpayer’s records are inaccurate or incomplete see 64_tc_651 affd 566_f2d_2 6th cir though not conclusive bank_deposits are prima facie evidence of income id the commissioner is not required to show that all deposits constitute income and need not show a likely source of that income see id pincite 46_tc_821 at trial petitioner testified that the remaining unidentified deposits totaling dollar_figure were derived from additional credit card cash advances and from earnings from merkle however petitioner presented absolutely no evidence to corroborate his testimony no credit card receipts or earning statements were presented at trial petitioner testified that he entered into many credit card cash advance transactions during but he could not estimate the amount further petitioner testified that he couldn’t exactly say nor even guess roughly what his earnings may have been from merkle for the year at issue we find the testimony given by petitioner to be too vague and based too much upon conjecture to establish that the dollar_figure of bank_deposits at issue were derived from credit card cash advances earnings from merkle or a combination of both furthermore we find no other evidence in the record which establishes that the dollar_figure of funds deposited into petitioner’s checking bank account were nontaxable in the absence of such evidence we must find for respondent on this issue self-employment_tax respondent determined that petitioner is liable for self- employment_tax on the unreported income sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings from self- employment derived by an individual sec_1402 in general net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business that he or she carries on reduced by allowable deductions attributable thereto sec_1402 petitioner bears the burden of showing that respondent's determination is erroneous rule a cf jones v commissioner tcmemo_1994_230 affd without published opinion 68_f3d_460 4th cir o’rourke v commissioner tcmemo_1993_603 affd without published opinion 60_f3d_834 9th cir when asked at trial about his employment status petitioner testified that he would venture to guess that he was an independent_contractor however petitioner presented no evidence at trial establishing his employment status with merkle or the amount of compensation he received from the company by presenting absolutely no evidence establishing that the dollar_figure of unreported income is not subject_to self-employment_tax petitioner has not met his burden with respect to this issue accordingly we hold that petitioner is liable for self- employment_tax on the dollar_figure of unreported income sec_665l1 a addition_to_tax respondent determined an addition_to_tax as a result of petitioner’s failure to timely file his federal_income_tax return for the year at issue sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is imposed on the net amount due sec_6651 the addition_to_tax is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect sec_665l a if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner testified that he did not file his federal_income_tax return in a timely fashion because he had difficulty at trial petitioner offered two reasons for his difficulty in filing a timely return for the year at issue first petitioner claimed that he moved from maryland to pennsylvania petitioner did not explain how his move had any bearing on filing his tax_return years late the act of moving from one state to another is certainly not reasonable_cause to file a late return second petitioner claimed that he lost his earnings form provided by merkle petitioner failed to offer any basis why losing the form caused a 2-year delay in filing his return unavailability of records without more is not reasonable_cause for failing to file a timely return regan v commissioner tcmemo_1987_512 petitioner’s federal_income_tax return was due on date petitioner did not file his return until years later and offered no rational explanation for his failure_to_file his return timely petitioner failed to show that he exercised ordinary care is liable for respondent is reviewed division and prudence in this case accordingly petitioner the addition_to_tax under sec_6651 sustained on this issue and adopted as the report of the small_tax_case decision will be entered under rule
